DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 6/22/2022.  Claims 1-21 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preijde "Design of a Solar Thermal Power-Propulsion System for a Small Satellite"
Regarding claim 1, Preijde teaches a system (Concept with conical RAC configuration shown in Fig. 5.10) operating in a spacecraft (Page 14 "It is assumed that the system is insulated from the rest of the spacecraft and its components."), the system comprising: a tank (the conduit between 10 and 9) storing a propellant (Working fluids such as ammonia, hydrocarbons and refrigerants have been applied in the research of ORC systems (Hung et al. 1997). Saleh et al. (2007) has shown that the selection of a working fluid can severely affect the system maximum pressure, fluid maximum temperature, fluid mass flow and most importantly the thermal efficiency (Mago et al. 2008). Choosing a fluid is therefore critical to the ORC system design. In Angelino & Invernizzi (1993) cyclic methylsiloxanes have been proposed as a propellant since they have good thermal stability and can operate till a temperature of 400 Celsius. In Rugescu (2012) toluene has been selected as the working fluid because of its good stability at high temperatures. Furthermore, Rayegan & Tao (2011) has compared a large number of candidate working fluids for ORCs and has found that toluene achieves one of the highest cycle efficiencies. This fluid is therefore chosen for the upcoming conceptual designs.);a thermal receiver (Fig. 5.10 (6)) configured to change the propellant from a first phase (the energy conversion device is an Organic Rankine Cycle turbine generator, as such the propellant is in a liquid phase after passing through the condenser 10 see Summary page v “The power subsystem consists of an interface between the absorber and a heat exchanger, the heat exchanger which heats up the working fluid in the Organic Rankine Cycle (ORC) power subsystem, a turbine which provides the power and a condenser which dissipates a part of the heat in the working fluid.”) to a second phase (the phase after the propellant passes through the Evaporator portion comprising 9) by provide heat (see Fig. 5.10 (Q)) to the propellant (see Fig. 5-10, the heat flow (Q) is provided via the Evaporator comprising elements 8 and 9 as indicated by the direction arrow for Q); and an energy conversion device (12) fluidically coupled to the tank (see Fig. 5-10) and configured to generate electric energy (page 82 “A power output of 104Wis generated in the first orbit. In the orbits thereafter the turbine generates around 110 W.”) using the propellant in the second phase (the energy conversion device is an Organic Rankine Cycle turbine generator, as such the power generation occurs while the propellant is vaporized see Summary page v “The power subsystem consists of an interface between the absorber and a heat exchanger, the heat exchanger which heats up the working fluid in the Organic Rankine Cycle (ORC) power subsystem, a turbine which provides the power and a condenser which dissipates a part of the heat in the working fluid.”).
Regarding claim 2, Preijde further teaches wherein the thermal receiver converts solar radiation to heat (Summary viii “As stated previously, the power subsystem has four main components: the evaporator, turbine, condenser and pump. The working 
uid in the ORC is toluene and the heating gas to the evaporator is air. The heat transfer between evaporator heating gas channel and the RAC occurs through radiative processes. This saves system volume and mass over a conductive heat channel”), and wherein the system further comprises a solar collector (Fig. 5.10 (1)) providing the solar radiation (Fig. 5.10 (S)) to the thermal receiver (see Fig. 5.10).
Regarding claim 4, Preijde further teaches wherein the tank is expandable (The tank will inherently be capable of expansion to some degree since all materials possess some elasticity. As such, without added structural or functional limitations to point out how the tanks expansion or structure reads over Preijde has been construed as reading on “the tank is expandable").
Regarding claim 5, Preijde further teaches wherein the energy conversion device is a turbine (Fig. 5.10 (12)), and wherein the system further comprises a turbine outlet (Fig. 5.10, the outlet of 12) configured to return the propellant to the tank (see Fig. 5-10).
Regarding claim 11, Preijde as discussed above also teaches wherein the first phase is a liquid phase and the second phase is a vapor phase (the energy conversion device is an Organic Rankine Cycle).
Regarding claims 13-15, and 20, Preijde per the rejections of claims 1, 2, 5 and 11 teaches the structural limitations of claims 13-15, and 20. 
The recited method steps of claims 13-15, and 20 are the normal and usual operation of the apparatus taught by Preijde, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preijde in view of Lakic 2013/0055714
Regarding claim 3, Preijde teaches the invention as discussed above.
Preijde does not teach wherein the tank includes the thermal receiver, and wherein the tank is insulated to reduce the loss of propellant heat.
Lakic teaches insulating the insulating the loops of a Rankine cycle turbine ([0027] …Both of these two close loop systems, (cooling system for self contained in-ground geothermal generator and an independent in-ground heat exchanger) have thermally insulated pipes to prevent heat exchange between heat exchangers and have at least one water pump to provide liquid circulation through the pipe line and to reduce hydrostatic pressure at the lower part of the close loop system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preijde with Lakic since it has been held that it is an obvious extension of prior art principles to use of known technique (the pipes/conduit of Lakic are insulated) to improve similar devices (Rankine Cycle Turbines, the base device of both Preijde and the comparable device of Lakic) in the same way (to prevent undesired heat exchange between components of the system) to yield predictable results (since both Preijde and Lakic comprise Rankine cycles, one would expect reasonable success in applying the insulation teachings of Lakic to Preijde to provide the same benefit), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (C)
Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preijde in view of Preijde in view of McFall “Solar Thermal – Solar Electric Propulsion Hybrid Orbit Transfer Analysis”
Regarding claim 7, Preijde teaches the invention as discussed above.
Preijde does not teach the system having a thruster using electricity.
McFall teaches combining a solar thermal thruster (STP) with another thruster (electric propulsion (EP) (a Hall Thruster, see page 3“The specific impulse represented state of the art 1.5 kW Hall propulsion technology at the time”) operating according to a second propulsion technique (see Abstract “…The combined use of STP (800 second specific impulse) and EP (1800 second specific impulse) for a single orbit transfer mission is motivated by the desire to leverage the higher thrust of STP with the higher specific impulse of EP to maximize mission capability).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Preijde with McFall so as to include a first thruster operating according to a first propulsion technique with the additional system of Foulds to maximize mission capability by leveraging high thrust of a Solar Thermal Thruster with the higher ISP of an electric propulsion system.
Preijde in view of McFall does not teach wherein the energy conversion device supplies electricity for powering the thruster.
Preijde teaches providing power to the spacecraft (Introduction page 1 “Also, this propulsion system can be adapted to provide power to the spacecraft by converting a part of the totally available thermal energy into electrical energy. This last hybrid capability will be researched in this thesis, thereby developing a solar thermal power-propulsion hybrid system”).
It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to have modified Preijde with McFall so as power the thruster with the electricity supplied from the energy conversion device since the thruster would be part of the spacecraft (which has power supplied to it via the energy conversion device) and since it would require electrical power to be operable.
Claims 8 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preijde in view of McFall and Kline “the MET (microwave electro-thermal) thruster using water vapor propellant”)
Regarding claim 8, Preijde in view of McFall teaches the invention as discussed above.
Preijde in view of McFall as discussed above does not teach wherein the thruster is a microwave electrothermal thuster and wherein the energy conversion device supplies electricity for powering a microwave source of the microwave electrothermal thruster.
Preijde in view of McFall as discussed above does not teach wherein the first thruster is a microwave electro-thermal (MET) thruster.
Kline teaches that Microwave Electro-Thermal Thrusters (MET) are an EP having a high specific impulse and the capacity to use water which is safe, widely available, easy to store and transfer, and which facilitates refuelable space platforms (see Abstract “The MET can use a variety of gases for fuel but the use of water vapor has been shown to give superior performance, with a measured specific impulse (Isp) of greater than 800 s. When this added to the safety, ease of storage and transfer, and wide availability of water in space, the potential exists for using a water-fueled MET as the core propulsion system for refuelable space platforms”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Preijde in view of McFall so as to replace the Hall Thruster of McFall with an MET to provide an EP having a high specific impulse and the capacity to use water which is safe, widely available, easy to store and transfer, and which facilitates refuelable space platforms.
Regarding claim 18 Preijde in view of McFall per the rejections of claim 8 teaches the structural limitations of claim 18. 
The recited method steps of claim 18 are the normal and usual operation of the apparatus taught by Preijde in view of McFall, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claims 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preijde in view of Foulds 2018/0265224
Regarding claim 9, Preijde teaches the invention as discussed above.
Preijde does not teach an electric energy storage device, wherein the energy conversion device charges the electric energy storage device.
Foulds teaches an electric energy storage device (105), wherein the energy conversion device charges the electric energy storage device (see [0024] FIG. 3 provides a detailed block diagram of the concentrated solar power storage system 105. A plurality of photovoltaic cells 301 receive concentrated sunlight from the optical switch 103 and convert the concentrated sunlight into electricity. The plurality of photovoltaic cells 301 are connected to a radiator 303 and an electrical power subsystem 305. The electrical power subsystem 305 is configured to provide electrical power to the spacecraft and any payload subsystems or components. The electrical power subsystem 305 is connected a storage unit 307 for energy storage when concentrated sunlight may not be readily available such as during a solar eclipse. In an embodiment of the invention, the electrical power subsystem 305 is further configured to control and regulate power distribution and ensure that the storage unit 307 does not overcharge or overheat. The storage unit 307 may be any type of battery suitable for spacecraft power systems including but not limited to lithium carbon monofluoride, lithium sulfur diode, silver zinc, nickel cadmium, nickel hydrogen, or lithium thionyl chloride. In an embodiment of the invention, the storage unit 307 comprises a plurality of batteries)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Preijde with Foulds so as to provide electric energy storage device, wherein the energy conversion device charges the electric energy storage device so as to increase the amount of electrical power available to the spacecraft during eclipse.
Regarding claim 19 Preijde in view of Foulds per the rejections of claim 8 teaches the structural limitations of claim 18. 
The recited method steps of claim 19 are the normal and usual operation of the apparatus taught by Preijde in view of Foulds, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Preijde in view of Sorhuss 2014/0060055
Regarding claim 10, Preijde teaches the invention as discussed above.
Preijde does not teach wherein the propellant is water.
Sorhuuss teaches that an ammonia-water mixture may be used in a Rankine cycle instead of an organic fluid ([0044] In this embodiment, the power generation system 40 is based on an organic Rankine cycle. In an organic Rankine cycle, an organic fluid with a liquid-vapour phase change, or boiling point, occurring at a lower temperature than that of the liquid-vapour phase change of water, is used as a working medium. Such a fluid is preferred in this case since such results in improved heat energy recovery from low temperature sources as compared to a traditional Rankine cycle that uses water as the working medium. As alternative to an organic fluid, it is also possible to utilize, for example, ammonia, or an ammonia-water mixture, as a working medium in a Rankine cycle, to improve the efficiency over a Rankine cycle using only water).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Preijde with Foulds so as to provide electric energy storage device, wherein the energy conversion device charges the electric energy storage device so as to increase the amount of electrical power available to the spacecraft during eclipse.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preijde with Sorhuss since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the substitution of the organic working fluid of Preijde for the ammonia-water mixture of Sorhuss) to obtain predictable results (substituting Sorhuss teaches ammonia-water is a suitable substitute for the organic working fluid of Preijde) , KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)

Allowable Subject Matter
Claims 6, 12, 16 and 21 are objected to as depending from a rejected claims but would be allowable if rewritten to include the limitations of any intervening clams.
Regarding claim 6, the prior art of record does not teach a turbine outlet configured to guide the propellant to the thruster in combination with the other limitations of the claim.
Regarding claim 12, the prior art of record does not teach a controller configured to selectively direct the propellant in the second phase to either the energy conversion device or the thruster in combination with the other limitations of the claim.
Regarding claim 16, the prior art of record does not teach the method further comprises guiding the propellant to a thruster via an outlet of the turbine in combination with the other limitations of the claim.
Regarding claim 21, the prior art of record does not teach selectively directing the propellant in the second phase to either (i) the energy conversion device or (ii) a thruster fluidically coupled to the tank in combination with the other limitations of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741